Citation Nr: 1640635	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-28 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested by left arm and facial numbness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990 and from January 1991 to April 1991, with confirmed service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that that service connection is warranted for symptoms of left arm and facial numbness and headache pain on the basis of his service in Southwest Asia under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

A March 1990 separation examination was negative for any musculoskeletal or neurologic abnormalities.  A March 1990 report of medical history notes, "uncomplicated headaches resolvable with ibuprofen."  In a January 1991 report of medical history, the Veteran reported frequent or severe headaches and indicated the headaches occurred when he was stressed out.

A March 1996 private treatment record indicates the Veteran experienced occasional sharp, sudden left temporal headaches assessed as mixed headache, primarily muscle contraction.  A July 2002 private treatment record indicates the Veteran reported recurrent sharp pain in the back of his head with no joint pain, visual changes, or neurological complaints and was assessed with a likely strain of either the trapezius or cervical muscles.  In connection with December 2002 private treatment record, the Veteran reported sharp pain in the temporal and posterior portions of his head with occasional blurry vision and a sore neck.  The Veteran stated that he was told in the past that his headache could be related to temporomandibular joint syndrome (TMJ), acute sinusitis, or panic.  The treatment provider found grossly intact cranial nerves and assessed atypical headaches.  A January 2003 private treatment record shows an assessment of muscle contraction headache for symptoms of scalp tenderness and sharp pain that radiates into the back.  A February 2004 private treatment record indicates the Veteran had posterior headaches, tingling in the back of the neck, and bi-temporal pain for two weeks assessed as cervical neck pain, likely related to overuse.

According to an October 2005 private treatment record, the Veteran reported intermittent numbness on the left side of the face and sharp pain behind the left ear and was assessed with neck strain with paresthesias.  In January 2006, the Veteran reported numbness and tingling down the left side of his head in the occipital area to the left jaw that was intermittent and caused some pain behind his left eye.  Dr. C.D. indicated that an MRI of the cervical spine was negative and assessed facial paresthesias with neuralgia.  A January 2006 private treatment record reports treatment for facial paresthesias and indicates that an MRI was negative for abnormalities of the brain or trigeminal nerve in the left face.  The assessment was facial paresthesias not due to stroke or tumor.  A February 2008 private treatment record indicates the Veteran reported left jaw numbness for about two days and that he had been told he had TMJ.  The treatment provider found intact cranial nerves with significant popping of the temporomandibular joint on palpation and a significant underbite and assessed TMJ, finding that it was, "likely the cause of the numbness that he has over his left jaw."  A March 2010 private treatment record indicates the Veteran reported headaches in the occipital area with no neck pain.

A March 2012 VA headaches examination report indicates the Veteran was diagnosed with atypical headache and reported numbness on the left side of the face and left arm, pain in the temple area, left arm weakness, and daily headaches for about two hours per day.  The Veteran reported the onset of headaches was around 1992 or 1993 after he returned from Saudi Arabia and indicated that his private physician was unable to determine the nature of his headaches and had done tests in the past 15 years that were all negative.  The examiner found the Veteran experienced symptoms of pain localized to the left side of the head that worsened with physical activity, nausea, and lightheadedness that lasted less than one day and prostrating attacks once every month.  The examiner indicated that headaches impacted the Veteran's ability to work because he was unable to lift the required 150 pounds when his left arm was numb and he left work early or rearranged his schedule based on how he was feeling.  The examiner found headaches were not at least as likely as not related to the Veteran's active service because there was no objective evidence of a chronic, debilitating headache condition that began in active service and continued since.  The examiner noted that the only in-service record was a March 1990 report of medical history that noted frequent severe headaches and the Veteran had no other documentation of headaches until a December 2002 private treatment record showing a diagnosis of atypical headaches, more than 11 years later.

In a July 2012 VA headaches examination report, the examiner indicated review of the claims file, noting the Veteran's reports of throbbing headaches in the left temporal area three to four times per day without any triggering events for the past ten years and that testing disclosed no abnormalities.  The examiner determined that the Veteran did not have a diagnosis of a headache condition and noted symptoms of headache pain localized to one side of the head with no characteristic prostrating attacks of migraine headache pain.  The examiner explained that there was no objective evidence of temporal headaches in the Veteran's records.

A July 2012 VA peripheral nerves examination found no peripheral nerve condition or peripheral neuropathy, normal muscle strength and reflexes, and normal bilateral radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves and normal upper, middle, and lower radicular groups.  

In a July 2012 VA Gulf War examination, the examiner found no diagnosed illnesses for which no etiology was established and no additional signs or symptoms that may represent an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner noted that the Veteran was claiming service connection for headache and numbness of the left side of the face and left arm and found no other medical conditions were noted or suspected, and that there were no undiagnosed conditions.

With regard to headaches, the Board finds the March 2012 and July 2012 VA examination reports inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the March 2012 and July 2012 VA headache examination reports inadequate because the examiners did not account for all relevant evidence of record.  In particular, the March 2012 VA examiner did not address the Veteran's lay statements that headaches began after returning from the Gulf and continued since.  Moreover, the March 2012 examiner failed to address a January 1991 report of medical history and private treatment records dated in March 1996 and July 2002 evidencing symptoms of a headache disorder when finding that there was no objective evidence of a headache disorder in the 11 years between March 1990 and December 2002.  Additionally, the Board notes that the July 2012 VA headaches examination report shows discussion of the Veteran's varying symptoms that the examiner opined were not a diagnosed headache condition but did not address the Veteran's private treatment records assessing various types of headache disorders, to include mixed headache in March 1996, atypical headache in December 2002, muscle contraction headache in January 2003, and a diagnosis of atypical headache in a March 2012 VA examination report.  Therefore, the claim must be remanded for another VA examination for an opinion that addresses all relevant evidence of record and reconciles conflicting information in the March 2012 and July 2012 VA examination reports as to whether the Veteran has a diagnosed headache disorder.

With regard to the claim for service connection for disability manifested by left arm and facial numbness, the Board notes that the July 2012 VA peripheral nerves examination report in the Veteran's electronic records appears to be incomplete, as the September 2012 rating decision on appeal references a rationale in its denial that is not included in the current record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, an attempt to obtain a complete copy of the July 2012 VA peripheral nerves examination report must be made.  See 38 C.F.R. § 3.159 (c)(1) (2016).

The Board also notes that the Veteran's claim for service connection for left arm and facial numbness is inextricably intertwined with the claim for service connection for headaches because the medical evidence indicates that facial and left arm numbness may be a symptom of a headache disorder or an additional manifestation of a disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for left arm and facial numbness is remanded along with the claim for service connection for a headache disorder for another VA examination to determine the nature and etiology of all disorders manifested by the claimed symptoms that have been present during the period of the claims.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records for the time period beginning in May 2015.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a complete copy of the July 2012 VA peripheral nerves examination report and any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period from May 2015 to the present.

2. Then, the Veteran should be afforded a VA examination by physician with sufficient expertise to determine the etiology of the Veteran's claimed disabilities; in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claims based upon undiagnosed illness and medically unexplained chronic multisymptom illness.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to:   

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) or medically unexplained multisymptom illness(es) manifested by headaches, facial numbness and/or left arm numbness.  If the examiner believes that any of the claimed symptoms are due to an undiagnosed illness or multisymptom illness, the examiner should identify all objective indications of the claimed symptom or symptoms.

(b)  If any or all of the claimed symptoms noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner should, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether there is a 50 percent or greater probability that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically address a March 1990 report of medical history noting headache pain and lay statements indicating that symptoms of the Veteran's claimed disabilities began in service and continued since.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




